DETAILED ACTION
This Office action is in reply to a telephonic interview conducted 27 October 2021 and correspondence filed 5 November 2021 in regard to application no. 17/070,239.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,846,688 has been reviewed and is accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Klobucar on 27 October 2021.

The application has been amended as follows: 
Claim 1 is amended and now reads:
1. A token exchange system comprising:
a computer;
a user interface adapted to provide a user with functionality to log into the token exchange system; 
a virtual private network (VPN) and/or a protocol that manages a user connection to and access with the Internet, wherein the protocol encrypts data; 
a user account database adapted to: 
interact with the user interface; and 
manage a user account with which the user may log into the token exchange system; 
a user wallet adapted to include and account for a token as a credit to the user account; 
a transaction database adapted to manage token exchange activity of the user account; and 
a carrier interface adapted to provide the system with connectivity and access to the Internet, 
wherein the user interface is adapted to: 
provide the user account with an acquisition opportunity to acquire a token in exchange for completion of a token-acquisition activity; 
credit the user account with the token added to the user wallet upon completion of the token-acquisition activity;
provide the user account with a divestiture option to divest the token in exchange for access to the Internet; and 
divest the user account of the token removed from the user wallet upon exchanging the token for access to the Internet; and, 
wherein the carrier interface is adapted to provide the user interface with connectivity and access to the Internet upon the user account divesting the token removed from the user wallet in exchange for access to the Internet.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: first, the claims have been analyzed under the Office Guidance in regard to 35 U.S.C. § 101.  They are directed to statutory categories of invention, as each is directed to a system (machine) or method (process). Though they recite abstraction, such as allowing a user to earn a token which may be considered a commercial interaction, the focus of the claims is to provide a process by which a user can earn access to the Internet and not on the abstract idea, such that it integrates the abstract idea into a practical application and is not directed to the abstract idea.
In regard to the state of the art just prior to the filing of the claimed invention, Ortiz (U.S. Publication No. 2017/0330181) discloses a method of processing electronic transactions [title] in which a person may “retrieve payment tokens” [0046] which can then be used to pay for merchandise while shopping online. [0047] It includes that a “user may securely log in” to an application, and that the “user’s bank” may be the entity who can “transmit electronic payment tokens to the merchant/acquirer’”. [0047] 
Gonzalez (U.S. Publication No. 2019/0158469, filed 20 November 2018) discloses a method for Internet sharing [title] which requires a user to have “a certain preset minimum level of crypto money or Tokens” in order to access information, [0145] and only allows limited access if the user hasn’t sufficient funds and is not already directly connected to the Internet. [Sheet 4, Fig. 4]
Walker et al. (U.S. Patent No. 6,839,683) disclose using a stored benefit to facilitate a transaction. [title] a user “registers with an online shopping service... and agrees to apply for a new credit card in order to earn ten tokens”. [Col. 17, lines 34-36] 
But none of these, alone or in combination, disclose every limit of the present invention, such as the claimed management of a wallet, the prompting of the user, and the connecting the user to the Internet in exchange for divestiture of a token, in combination with the other elements of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694